Title: George Logan to Thomas Jefferson, 21 October 1815
From: Logan, George
To: Jefferson, Thomas


          
            
              Dear Sir
              Stenton Oct: 21: 1815
            
            I am much pleased with your late Letter, because it manifests a sincere desire for the prosperity and honor of our beloved country, distracted by local factions
            The love of honest fame, predominant during the revolutionary war, is changed into cupidity, disinterestedness into selfishness; and the public good, is sacrificed to personal views of ambition. In this disgraceful situation, it becomes the duty of every genuine citizen, not only “to offer up prayers to heaven for the safety of our country,” but personally to exert himself, for its prosperity.
            I trust we have a sufficient fund of good sense and prudence in the United States, to preserve internal tranquility; but it must be brought forward, with activity, and solely influenced by the sublime views of enlightened patriotism, discerning and prefering nothing but the public good.
            I view with greater anxiety the aspect of European affairs; and the probable effect they will have upon us: which if we were armed with perfect innocence, I think we might defy. But we have not been so scrupulously just to our neighbours, as to avoid the suspicion, if not the accusation that republicans too can be ambitious: and can avail themselves of the troubles of others, to their own mistaken advantage—For I hold it as a sound political principle—that nothing is permanently beneficial to a nation, either in self government, or in its foreign relations, that is not founded on the broad basis of honesty; utterly disclaiming every species of intrigue. Adopting this correct maxim in our public councils, would save us the trouble of resorting to those diplomatic subtleties, which constitute too frequently the machiavelian policy of petty Princes—or of employing men versed in such arts.
            Sir Francis Bacon’s advice to Sir George Villiers, afterwards Duke of Buckingham, is well worthy the attention of all who have the disposal of office—When he says “I recommend to you principally, that you countenance and advance able men in all kinds degrees and professions; and in places of moment rather make able and honest men yours, than advance those that are otherwise because they are yours.”
            History is the school of statesmen; it is their duty to inform themselves of the errors of past ages, in order to shun them. I do not accuse the President of a want of this highly important knowledge—But I apprehend he has too frequently given up his correct judgment to parasites and clamorous demagogues. He and not them will be accountable for his official conduct.
            The extent of territory of the United States, its increasing population, and resources, will create a spirit of jealousy in foreign governments. I am assured from undoubted authority, that a feeling of this nature, already exists in some of the European cabinets. To obviate such injurious sentiments—Let us act towards all nations, with impartiality, justice and even forbearance; to prevent a state of war; by which our republican manners, and institutions may be destroyed. Let us have consise concise, friendly and reciprocal treaties with all nations with whom we have commercial intercourse: particularly with Great Britain, and Russia. From the former we have not much of real injury to apprehend. For however blind and corrupt the ministry, the spirit of liberty diffused among the people; supported by many of the most enlightened men in that nation; will secure us from any wanton attack.
            Russia is yet in embrio. The astonishing success which some of her Sovereigns have had in civilising her immense population, gives reason to expect that under the paternal care of Alexander, she will become the arbiter of Europe. La Harp says the Emperor is a republican. I know he is partial to the United States—Let us therefore cherish his Friendship; it may under many points of view be of essential service to us.
            Mrs Logan unites with me in best respects to yourself and amiable family. accept assurances of my esteem
            Geo Logan
          
          
            PS
            Pray what route is most direct from Philade to Monticello. I am anxious for one days free conversation with you.
            If I can make it convenient I will see you early in December
            
              GL
            
          
        